Opinion issued January 7, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00393-CV
                            ———————————
JAC HOSPITALITY, LLC, JOHN LY, CATHERINE LY, AND JASON LY,
                         Appellants
                                         V.
                         VINTAGE DUNHILL, Appellee



                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-77844



                          MEMORANDUM OPINION

      Appellants, JAC Hospitality, LLC, John Ly, Catherine Ly, and Jason Ly, have

filed a motion for voluntary dismissal of this appeal. See TEX. R. APP. P. 42.1(a)(1).
Ten days have passed with no response. See TEX. R. APP. P. 10.3(a). No opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                        2